DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Objections
In regards to claim 19, the claim reads “the endoscope of claim 19” where it is clear this was instead intended to read “the endoscope of claim 18”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-5, 7-11 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 1 and 20, the claims read “nonremovable from the handle” [claim 1 line 9, claim 20 line 6]. All devices may be disassembled. Therefore, this may be understood as an obvious drafting error, or as requiring an impossible limitation. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case, and this will be interpreted to have no significant impact on the scope of the claims. 
Allowable Subject Matter
	Claims 1, 3-5, 7-11 and 13-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope, or method using an endoscope comprising: 
a handle and insertion tube extending from the handle; 
a working channel extending through the insertion tube, the working channel configured to pass liquid therethrough, 
a suction connector
a container connector integral with the handle and configured to removably attach a sample container and establish fluid connection therewith, the container connector configured to apply suction through the suction connector to the working channel, 
a valve configured to, in a first position apply suction to the working channel through the container, and in the second position apply suction to the working channel bypassing the sample container. 
French et al. (USPN 6,375,625) teaches the above except for not being an endoscope, and not having the container connector integral with an endoscope handle. 
Okada (US PGPUB 2007/0179341) teaches the above except for the container connector not being integral with the handle, and the valve in the second position not being configured to bypass the sample container, instead teaching a second position where the sample container is not present. 
Cushner et al. (US PGPUB 2007/0270714) teaches the above except for not being an endoscope, and not having the container connector integral with an endoscope handle. 
Ichikawa et al. (US PGPUB 2008/0183037) teaches the above except for not passing the suction through the same channel when the valve is move between positions. 
Teixeira et al. (US PGPUB 20120095369) teaches the above except for the valve in the second position not being configured to bypass the sample container, instead teaching a second position where the sample container is not present. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
French et al. (USPN 6,375,625)
Cushner et al. (US PGPUB 2007/0270714)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795